NO. 12-20-00026-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 PERCY ABSHIRE,                                    §      APPEAL FROM THE 273RD
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 MELANIE ABSHIRE,
 APPELLEE                                          §      SAN AUGUSTINE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On January 28, 2020, Percy Abshire filed a notice of appeal from a judgment signed on
October 24, 2019.
       Under the rules of appellate procedure, the notice of appeal must be filed (1) within thirty
days after the judgment is signed absent a timely filed post judgment motion, or (2) within ninety
days after the judgment is signed if a party timely files a motion for new trial, motion to modify
the judgment, motion to reinstate under Rule 165a, or request for findings of fact and conclusions
of law that are either required by the rules or, if not required, could be properly considered by the
appellate court. See TEX. R. APP. P. 26.1(a). Here, Appellant filed a motion for new trial on
November 20, making his notice of appeal due on or before January 22, 2020. Appellant filed his
notice of appeal on January 28, without a motion for extension of time.
       On January 28, this Court notified Appellant that the information received in this appeal
does not show the jurisdiction of this Court, i.e., there is no timely notice of appeal. See TEX. R.
APP. P. 26.1, 37.1. However, Appellant was further notified that, pursuant to Rule 26.3 and
Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997), we would imply a motion to extend time for
filing the notice of appeal. We informed Appellant that Rule 26.3 requires a motion complying
with Rule 10.5(b). See TEX. R. APP. P. 10.5(b), 26.3(b). Thus, we notified Appellant that the
appeal would be dismissed unless on or before February 7, Appellant informed this Court, in
writing, of facts that reasonably explained his need for an extension of time to file the notice of
appeal. The deadline for responding to this Court’s notice expired without a response from
Appellant.
         Additionally, a party who is not excused by statute or the appellate rules from paying costs
must pay--at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order that
is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because the
appellant failed to comply with a requirement of the appellate rules, a court order, or a notice from
the clerk requiring a response or other action within a specified time. TEX. R. APP. P. 42.3(c).
         On January 28, 2020, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before February 7 would result in the Court’s taking appropriate action, including dismissal
of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing
fee passed, and Appellant has not paid the fee or otherwise shown that he is excused from paying
the fee. 1
         Because Appellant failed, after notice, to comply with Rules 5, 26.1, and 26.3, the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered February 12, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


         1
          The case information sheet provided by the San Augustine County District Clerk’s Office reflects that
Appellant has not been declared indigent.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 12, 2020


                                         NO. 12-20-00026-CV


                                         PERCY ABSHIRE,
                                            Appellant
                                               V.
                                        MELANIE ABSHIRE,
                                             Appellee


                                Appeal from the 273rd District Court
                     of San Augustine County, Texas (Tr.Ct.No. D-14-5407)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.